Title: To Benjamin Franklin from Jonathan Williams, Jr., 4 April 1782
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear & hond sir.
Nantes April. 4 1782
The object of the Present is to inform you that the ship The Count de Grasse belonging to Newbury has arrived here from Guadaloupe with 300 hhds of Sugar, & a prise taken on the Coast bound from Dartmouth in England to Newfoundland; The Ship & Prise I understand are to my Address but as the Captain is not yet up I am not able to give Particulars. I have however placed in Prison 12 Prisoners at the Expence of the United States, & beg you in Course to give Orders for their subsistence. There are a number (I suppose about a dozen) of other Prisoners who have been laying near 12 Months in Prison here, as this is a continual Charge on the States it may be well to exchange them.
By the Commercial Regulations of France Foreign ships are subject to a freight Duty on their Tonnage when bringing Goods from one part of the french Dominions to another. The spirit of this Law is the same with the English Navigation Act, to preserve the Carrying Trade to themselves. But in Consequence of our alliance & the real incapacity of France to furnish ships enough to bring home all the produce of their Islands (which are much increased since the War) I obtained an exemption, when the Aurora arrived at L’Orient to my Address from St Domingo, I shall apply for a like Exemption for the Count de Grasse & beg leave to claim your support to my sollicitation; The Court I am sure will see the National Interest too clearly to refuse it.
I am as ever with the highest Respect Your most dutifull & Affectionate
J Williams J
Please to read the inclosed Note.

[On a separate sheet:] I hear Mr. Jay has been obliged for want of Cash to suffer the Bills he had accepted to be protested for non Payment—is it true?

 
Addressed: Doctor Franklin.
Notations: J. Williams— April 4. 1782. / [in William Temple Franklin’s hand:] Ansd
